Preaster v Mugingi (2021 NY Slip Op 06266)





Preaster v Mugingi


2021 NY Slip Op 06266


Decided on November 12, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, TROUTMAN, AND WINSLOW, JJ.


896 CA 20-01079

[*1]MICHAEL PREASTER, PLAINTIFF-APPELLANT,
vRUNYEMURA MUGINGI AND JOSEPHINE BIRINGANINE, DEFENDANTS-RESPONDENTS. (APPEAL NO. 1.) 


THE RUSSELL FRIEDMAN LAW GROUP, LLP, ROCHESTER (RON F. WRIGHT OF COUNSEL), FOR PLAINTIFF-APPELLANT. 
LAW OFFICE OF KEITH D. MILLER, LIVERPOOL (KEITH D. MILLER OF COUNSEL), FOR DEFENDANTS-RESPONDENTS. 

	Appeal from an order of the Supreme Court, Onondaga County (Gerard J. Neri, J.), entered August 4, 2020. The order, among other things, granted defendants' motion to dismiss the complaint. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Loafin' Tree Rest. v Pardi  [appeal No. 1], 162 AD2d 985, 985 [4th Dept 1990]).
Entered: November 12, 2021
Ann Dillon Flynn
Clerk of the Court